Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment, filed February 23, 2022 canceling claim 1 and newly adding claims 18-21 is acknowledged and has been entered.  Claims 2-21 are pending and will be examined.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61395850 (‘850 application), 61398159 (‘159 application), 61426208 (‘208 application) and 61462972 (‘972 application), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the ‘850 application, while the disclosure teaches amplification of cell free nucleic acids via PCR, the tagging and detection from one individual from another, particularly where one of the individuals includes a transplant patient was not supported in the disclosure.  In the ‘159 and the ‘208 applications, while the applications provide support for amplification of cell free nucleic acids and including mutations and sequencing, the disclosures do not provide support for tagging, barcodes or distinguishing individuals in a mixture.  While the ‘972 application provides support for cell free nucleic acids, multiplex amplification and sequencing, the application does not provide support for barcoding or enrichment.  Therefore, the claims are entitled to an earliest priority date of March 2, 2011 as recited in the 61448547 application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2020, May 11, 2020, June 10, 2020, September 2, 2020, January 13, 2021, February 2, 2022 and April 27, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, 15 and 18 of U.S. Patent No. 11332785 (‘785 Patent herein). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the claims are drawn to very similar subject matter.  While there are differences in the steps and the instant claims include steps of pre-amplification at a multiplex level, the differences are not substantial. Comparing claims 6-12 of the ‘785 patent to claims 5-11 of the instant claims, for example shows that the claims are nearly identical in scope and method steps, including amplification of 50-50,000 polymorphic loci, wherein the polymorphic loci are SNP loci and wherein sequencing is sequencing by synthesis.  For at least these reasons, the claims of the instant application are not patentable in view of the claims of the ‘785 patent.

Claims 2, 4-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, 14 and 18 of U.S. Patent No. US Patent 11339429 (‘429 Patent herein). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the claims are drawn to very similar subject matter.  While there are differences in the steps and the instant claims include steps of pre-amplification at a multiplex level, the differences are not substantial.  Comparing claims 6-12 of the ‘429 patent to claims 4-11 of the instant claims, for example shows that the claims are nearly identical in scope and method steps, including amplification of 50-50,000 polymorphic loci, wherein the polymorphic loci are SNP loci and wherein sequencing is sequencing by synthesis.  For at least these reasons, the claims of the instant application are not patentable in view of the claims of the ‘429 patent.

Conclusion
Claims are free of the art but not in condition for allowance.  While there are references which teach multiplex amplification and references which include sequence specific barcoding, none of the prior art even as of the adjusted priority date, teaches or suggests each of the features of the method claims which require multiplex amplification of cell-free nucleic acid samples from a mixed sample and where the mixed sample includes a transplant.  While the claims are free of the art the claims stand rejected for other reasons as recited above.
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637